Citation Nr: 0432483	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  03-14 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for chest 
pains.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, that denied the above claim.

In an October 2000 rating decision, the RO found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for residuals of a shrapnel wound to 
the stomach.  The veteran was notified of this decision and 
of his appellate rights by letter dated November 29, 2000.  
He submitted a notice of disagreement in January 2001, and 
the RO issued a statement of the case addressing this claim 
on June 1, 2001.  The veteran did not submit a timely 
substantive appeal, and this issue is not currently on appeal 
before the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 
(2004).

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  On remand, 
the RO should provide a letter to the veteran fulfilling the 
above requirements for the issue of whether new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for chest pains.  

Additionally, potentially relevant records have not been 
obtained by the RO.  For example, in June 2002 the veteran 
stated that he received treatment for chest pain at the 
Manila VA Medical Center.  The RO made a request for a VA 
examination report, but there is no indication that any 
available outpatient treatment records were requested.  It 
also appears that the veteran has received ongoing treatment 
at Benguet General Hospital for many years.  These records 
should be obtained on remand.   

Accordingly, this case is REMANDED for the following actions:

1.  Inform the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) the information and evidence 
that VA will seek to obtain on his behalf; 
(3) the information or evidence that he is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to the claim.  A 
copy of this notification must be 
associated with the claims file.

2.  Make arrangements to obtain the 
veteran's complete treatment records for 
chest pain, including any outpatient 
treatment records, from the Manila VAMC.

3.  Make arrangements to obtain the 
veteran's complete treatment records for 
chest pain from Benguet General Hospital.  
The veteran has reported receiving 
treatment from this facility in 1980, and 
perhaps even before 1980, up to the 
present time. 

4.  Finally, readjudicate the veteran's 
claim, with application of all appropriate 
laws, regulations and case law.  If the 
decision with respect to the claim remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 


